Shaw C. J.
delivered the opinion of the Court. By far the most important question in this case is, whether the will purports to pass real and personal estate, within the meaning of the statute. The Court are of opinion, that it does not purport to give both real and personal estate, and that taking the whole will together, there is nothing to pass real estate. All the legacies and every particular bequest is ' of personal property only. It depends upon the words, “ balance of my estate,” in the residuary clause. Had there been any gift of real estate, in any other part of the will, then the words “ balance of my estate ” would naturally enough have applied to the remainder of the real estate. But the words in question are so associated and connected with gifts of personal estate only, that the rule of ejusdem generis applies, and limits their application to estate of the same kind. The will therefore was well attested by two witnesses, as the law then stood, although since altered by the Revised Statutes. Such being the opinion of the Court upon this question, it becomes unnecessary to inquire, whether if the will did purport to 'pass both real and personal estate, the probate of the will would have been conclusive upon the petitioner and others interested in establishing an intestacy.
And whether the petitioner and others interested in the estate had notice of the probate of the will or not, is immaterial in this inquiry, because there being a will of personal property is decisive against the petitioner for a grant of administration. I have forborne to review the authorities applicable to the principal question, because they are very well stated in the argument for the respondent.

Petition dismissed.